Citation Nr: 0310711	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-10 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The appellant had active service from March 1957 to March 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a   December 1998 rating decision of 
the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for PTSD.  The appeal has been developed solely on 
this issue.  If other claims for acquired psychiatric 
pathology are for consideration, they should be raised 
specifically at the RO.


FINDINGS OF FACT

1.  The veteran has a current mood disorder, not otherwise 
specified.

2.  The veteran's service medical records (SMR) reflect that 
his March 1957 physical examination for enlistment assessed a 
psychiatric finding of abnormal due to emotional immaturity.

3.  Finding 2 notwithstanding, the March 1957 physical 
examination rated the veteran as acceptable with a 
psychiatric profile rating of 3.

4.  The SMR reflect the veteran was diagnosed with a passive 
dependency reaction, which existed prior to enlistment and 
was discharged prior to the end of his service obligation.

5.  There is no competent credible medical evidence on file 
showing linkage between the veteran's military service and 
any PTSD currently manifested.  PTSD is not currently 
clinically established.



CONCLUSION OF LAW

PTSD has not been shown by competent credible evidence to 
have been incurred in, or aggravated by, military service.  
38 U.S.C.A. §§ 1131, 1132, 1153, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.304(f), 4.125 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, a recent decision rendered by the United States 
Court of Appeals for the Federal Circuit has held that 
Section 3 of the VCAA of 2000, dealing with notice and duty 
to assist requirements, does not apply retroactively to any 
claim filed prior to the date of enactment of that Act and 
not final as of that date.  Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  Thus, since appellant's claim at issue 
obviously was not final on November 9, 2000, it appears that 
Section 3 of the VCAA, dealing with notice and duty to assist 
requirements, may not be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  In a March 2003 letter, the RO informed the 
veteran of the VCAA and VA's obligations thereunder.  The 
letter specifically informed the veteran of VA's duty to 
assist him with developing his claim by obtaining evidence 
needed to substantiate his claim and, if deemed appropriate, 
scheduling him for a VA medical examination.  The letter also 
informed the veteran what evidence he needed to provide VA; 
specifically, identifying information of any person or agency 
that possessed information the veteran believed germane to 
his claim.  Consent release forms were provided the veteran 
for him to sign and return to the RO.  The letter asked the 
veteran to provide copies of any private treatment records he 
had in his possession; asked him to provide a medical opinion 
from his physician which linked aggravation of his current 
condition with his military service; and, for him to tell the 
RO of any additional information he desired obtained.  The 
March 2003 letter listed the evidence already received and 
made a part of his claim file: his SMR, treatment records 
from the VA medical center at Montrose, New York, and 
treatment records from the VA medical center at Castle Point.  
The letter concluded by informing the veteran of the evidence 
necessary to substantiate his claim.   Therefore, the Board 
finds that VA has complied with the notification requirements 
of the VCAA and the implementing regulations.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

VA has assisted the veteran with developing his claim by 
obtaining the information listed above and by scheduling the 
veteran for a VA mental examination, the results of which 
have been associated with the claim file.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that all relevant facts have been 
properly developed, and finds that VA has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  38 C.F.R. §§ 3.159, 3.326(a) (2002).  
Accordingly, the Board may decide the case on the merits.

The basis of the veteran's claim is that, while in basic 
training, he had to withstand constant harassment from his 
superiors, which led to his having a breakdown and admission 
to the hospital for treatment thereof.  He states that the 
episode led to his discharge.

The SMR reflect that, in February 1958, the veteran presented 
with complaints of having "trouble all over the place," an 
inability to do things right, getting chewed out, and home 
problems.  He was admitted for inpatient treatment with a 
diagnosis of emotional instability reaction.  A subsequent 
psychiatric assessment revealed the veteran to be very 
dependent on authority figures, and he was cooperative when 
allowed to be dependent.  He became hurt and his voice whiny 
when support was withdrawn.  There was no disorder of thought 
or affect.  The veteran felt cheated because he had no 
immediate parents, and he was not motivated for further 
service.  The psychiatric assessment described his course in 
the hospital as friendly and cooperative in an immature 
dependent fashion.

The psychiatric board concluded the veteran was a markedly 
passive-dependent person who masked concern over his own 
dependent needs by over concern with his family situation.  
As a result, the veteran's diagnosis was changed to passive 
dependency reaction which existed prior to enlistment.  The 
board recommended the veteran's discharge.  The board's 
recommendation was approved.  The veteran's physical 
examination at discharge reflects a psychiatric finding of 
abnormal.

At the October 1998 VA mental examination for PTSD, the 
veteran stated his year in the Marine Corps was the worse 
year in his life.  He denied experiencing any problems with 
voluntary motor movements.  The veteran also reported that he 
argues "like hell" with his wife, and they separated during 
the year prior to the examination, and his wife urged him to 
obtain counseling.  The veteran described himself as always 
edgy and depressed, and he's felt that way since his service.  
He admitted to being moody and that he flies off the handle 
and makes threats.  Although he denied a history of violence, 
he admitted to striking his wife a couple of times.

The veteran presented for the mental examination casually 
dressed and displaying good grooming and hygiene.  His speech 
was logical and focused at all times.  The mental status 
examination reflects that the veteran was alert and oriented 
times 4.  In the PTSD portion of the examination, he 
described boot camp as a living hell and very stressful.  He 
claims he was kicked for not marching correctly and punched 
in the stomach.  He stated he was so nervous that he wet his 
pants, which made him the target of intense ridicule.  The 
veteran told the examiner that he thinks about the military 
approximately once a month, and he cannot watch war movies.  
When the examiner asked the veteran how his military 
experiences continue to affect his functioning, the veteran 
stated that he probably wouldn't be on the defensive and that 
he would be able to trust people.  He also claimed that he 
can't handle job stress.

The examiner concluded that the veteran suffers from a mood 
disorder, NOS, and he does not meet the criteria for PTSD.  
The examiner also observed that the veteran has suffered from 
chronic anxiety as well as dysphoric mood throughout his 
life, and that his psychiatric problems predated his time in 
the military.  The examiner opined that, while the veteran's 
military experience was traumatic, the veteran would have had 
just as many difficulties had he not served in the Marines.  
The multi-axial diagnosis was, Axis I, mood disorder, NOS 
(with specific note that the veteran does not meet the 
criteria for PTSD); Axis II, none; Axis III, none; Axis IV, 
marital conflict, few friends, limited family support; Axis 
V, global assessment of functioning, 55, moderate symptoms, 
chronic anxiety, depressed mood, insomnia.
Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1131 (West 2002).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2002); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  When making a 
determination of service connection, VA must administer its 
regulations under a broad and liberal interpretation 
consistent with the facts in each case.  38 C.F.R. § 3.303(a) 
(2002).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 
38 C.F.R. § 3.303(d) (2002).

A veteran is considered to have been in sound condition when 
examined, except as to defects, infirmities, or disorders 
noted at entrance into service.  38 C.F.R. § 3.304(b) (2002).  
A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306 (2002).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2002).  
Section 4.125(a) of 38 C.F.R. incorporates the Diagnostic and 
Statistical Manual of Mental Disorders-IV (DSM-IV) as the 
governing criteria for diagnosing PTSD.  Where there is a 
valid diagnosis of PTSD, the credibility of the claimed 
stressor is presumed, though actual occurrence of the claimed 
stressor must be verified.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).

The veteran's local accredited representative correctly 
observes that the veteran's mental disorder or disorders 
existed prior to his military service and argues that the 
veteran's service aggravated his condition.  The local 
representative asserts that the evidence is sufficiently 
close to allow the veteran the benefit of the doubt.  The 
national accredited representative adds that there is 
insufficient evidence that the veteran's depressive disorder 
pre-dated his service and that the veteran has been 
misdiagnosed throughout the years.  The Board finds the 
evidence demonstrates a contrary conclusion.

First, there is no diagnosis of PTSD, the condition for which 
the veteran filed his claim.  The examiner specifically 
concluded that the veteran did not manifest any of the 
criteria for a diagnosis of PTSD.  Second, the examiner did 
not state that the veteran had been misdiagnosed.  Instead, 
the examiner opined that the veteran's disorder had gone 
undiagnosed and untreated throughout the years.  The critical 
part of the assessment, however, is that the examiner opined 
that the veteran "would have had just as many difficulties 
had he not served in the Marines."  This is tantamount to a 
finding that the veteran's military service did not aggravate 
the natural progression of the veteran's preexisting mental 
disorders.  Further, the psychiatric board of 1958 made no 
finding that the veteran's preexisting condition worsened 
during his one year of service, and his physical examination 
at separation found him qualified for discharge.

The competent credible evidence of record establishes, and 
the Board finds, that: the SMR at examination for entrance 
specifically notes a psychiatric finding of abnormal, 
emotional instability.  There is no evidence that PTSD 
existed during service or at any time thereafter.  Therefore, 
the preponderance of the evidence is against the granting of 
service connection for PTSD.  The evidence is not in 
equipoise so as to apply the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).


ORDER

Entitlement to service connection for PTSD is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

